Title: To John Adams from Alexander Coffin, 5 October 1822
From: Coffin, Alexander
To: Adams, John


				
					Dear Sir
					Hudson Oct 5—1822
				
				I wrote you on the 22d. ult. and forwarded you a Coppy of my letter which I wrote from Amsterdam to your Secretary at Paris in 1782 together with a Coppy of a letter I wrote to Mr Saml. Adams from Nantucket in June 1785—on the same Subject of the Fisherys, with Some observations thereon—and not receiving any answer from you whether you have recd them or not, I am somewhat apprehensive they have Miscarried, if so, will you please to inform me, and if that Should be the case—I will forward you Duplicates of the Same— am Dear Sir, with Respect, / & Esteem, your Assured Fd. / & Fellow Citizen
				
					Alex Coffin
				
				
			